Priority
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application PCT/CN2017/108026 filed in China on October 27, 2017. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2017/108026 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2020 was filed on the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on April 23, 2020.  These drawings are accepted by the Office.

Response to Amendment
Amendments filed April 26, 2021 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims are entered. No new matter entered.

Response to Arguments
Applicant’s arguments, see Remarks pages 9-10, filed April 26, 2021, with respect to Claim 15 objection have been fully considered and are persuasive in view of the amendment.  The objection of Claim 15 has been withdrawn. 

Applicant’s arguments, see Remarks pages 9-11, filed April 26, 2021, with respect to Claims 1-19 rejection under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 101 of Claims 1-19 has been withdrawn. 

Applicant’s arguments, see Remarks pages 11-13, filed April 26, 2021, with respect to the rejection(s) of claim(s) 1-7, 9-11, 13, 14, 19, and 20 under 35 U.S.C. § 103 as being unpatentable over Lombardini (WIPO PCT International Application WO2008/125929A2) hereinafter “Lombardini” in view of Ishii et al. (U.S. Patent Application Publication 2003/0156054A1) hereinafter “Ishii” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Addison et al. (U.S. Patent Application Publication 2016/0131744A1) hereinafter “Addison”.

Remarks pages 13-15, filed April 26, 2021, with respect to the rejection(s) of claim(s) 8 and 12 under 35 U.S.C. § 103 as being unpatentable over Lombardini in view of Ishii, and further in view of Sakamoto (U.S. Patent 6092920) hereinafter “Sakamoto” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Addison.

Applicant’s arguments, see Remarks pages 13-15, filed April 26, 2021, with respect to the rejection(s) of claim(s) 15-18 under 35 U.S.C. § 103 as being unpatentable over Lombardini in view of Ishii, and further in view of Manabu et al. (Japanese Patent Publication JP2007295157A) hereinafter “Manabu” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Addison.

Examiner’s Note on the Applicant’s Argument
Fully considering the Applicant’s arguments with respect to establishing prima facie case of obviousness Examiner notes that "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
“To establish a prima facie case of obviousness, the references being combined do not need to explicitly suggest combining their teachings.  See In re Kahn, 441 F.3d 977, 987-88 (Fed. Cir. 2006) (“‘the teaching, motivation, or suggestion may be implicit from the prior art as a whole, rather than expressly stated in the references. . . . The test for an implicit showing is what the combined teachings, knowledge of one of ordinary skill in the art, and the nature of the problem to be solved as a whole would have suggested to those of ordinary skill in the art.’”  Id. at 987-88 (quoting In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000))”.
“Combination of prior art can be based on “articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.”  In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)”.
The Supreme Court has determined the conclusion of obviousness can be based on the interrelated teachings of multiple patents, the effects of demands known to the design community or present in the marketplace, and the background knowledge possessed by a person having ordinary skill in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  See KSR, 440 U.S. at 421.  For more on KSR, refer to MPEP 2143 Exemplary Rationales.



Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-7, 9-11, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardini Addison and further in view of Ishii.
In regards of claim 1, Lombardini teaches a radar data processing method (Lombardini Abstract: “The invention relates to a method for processing imaging radar data”), comprising:
capturing, through a radar device, original radar data (Lombardini page 9, lines 30-31: “said radar data being acquired by a radar system with a multi-pass multibaseline acquisition”); pre-processing, through a processor, the original radar data to obtain pre-processed radar data (Lombardini page 10 lines 7-8: “separation step being carried out by an at least two-dimensional processing step of said input radar data”; lines 10-12: “said separation step (pre-processing) using functions, which are responsive to said parameters, describing components of said input radar data, or describing data obtained from said input radar data (pre-processed radar data)”); dividing, through the processor, the to-be-compressed radar data into groups (Lombardini page 10 lines 36-38: “In particular, said height of said hybrid joint domain of parameters, which comprise at least one spatial parameter and a kinematic parameter and/or a parameter defining a temporal evolution, is selected from the group”- dividing into groups constitutes setting different types of parameters –i.e. “spatial”, “kinematic”, “temporal evolution”); determining, through the processor, In particular, said height of said hybrid joint domain of parameters, which comprise at least one spatial parameter and a kinematic parameter and/or a parameter defining a temporal evolution, is selected from the group comprised of: 
- normal height, or height measured in a direction orthogonal to a nominal line-of-sight, or even to an actual line-of-sight;
- vertical height
In particular, said displacement velocity of said hybrid joint domain is selected from the group comprised of:
- line-of-sight displacement velocity, in a direction of a nominal or actual line-of-sight;
- vertical displacement velocity;
- displacement velocity in horizontal range.
In particular, said kinematic parameters of said hybrid joint domain are relative to displacements according to directions selected from the group comprised of:
- line-of-sight;
- vertical;
- horizontal.”); 
Lombardini does not teach ranking, through the processor, the pre-processed radar data according to a frequency associated with the pre-processed radar data to obtain to-be compressed radar data in an order of a frequency value; 

encoding parameters; and 
according to the encoding parameters of each group, encoding, through the processor, each of the to-be-compressed radar data in each group to obtain encoded radar data.
Addison teaches ranking, through the processor, the pre-processed radar data according to a frequency associated with the pre-processed radar data to obtain to-be compressed radar data in an order of a frequency value (Addison paragraph [0040]: “For example, a radar device may determine 1024 samples (bins) for a frequency ramp (i.e. a frequency range from a first to a second value)”; paragraph [0066]: “range gates are linearly distributed along the frequency axis of the spectrum”);
dividing into groups based on the order of the frequency value (Addison paragraph [0066]: “after the second stage FFT, velocity gates are linearly distributed along the frequency axis of the spectrum”); 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method of Lombardini to include pre-processing and dividing radar data into groups based on the order of the frequency value of Addison in order “to carry out a two-dimensional or multidimensional spatial-temporal separation” (Lombardini page 10 lines 23-24). As in the radar data processing method of Lombardini, it is within the capabilities of one of ordinary skill in the art to ranking, through the processor, the pre-processed radar data according to a frequency associated with the pre-processed radar data to obtain to-be compressed radar data in an order of a frequency value and divide (pre-processed data) into groups based 
Neither Lombardini nor Addison teach encoding parameters; and 
according to the encoding parameters of each group, encoding, through the processor, each of the to-be-compressed radar data in each group to obtain encoded radar data.
Ishii teaches encoding parameters; and 
according to the encoding parameters of each group, encoding, through the processor, each of the to-be-compressed radar data in each group to obtain encoded radar data (Ishii paragraph [0016]: “The coding is preferably performed after replacing data, whose original signal strength is lower than a first threshold value and whose difference value is lower than a second threshold value, with a specific value such as zero”; paragraph [0068]: “If the scanning of the beam is completed for one frame, peaks originating from the same target, appearing at respective beam bearing angles, are grouped together, and representative signal strength for each group is determined”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify radar data processing method of Lombardini and Addison to include encoding parameters and encoding of Ishii in order to In order to minimize parasitic spatial decorrelation effects (Lombardini page 44 line 35). As in radar data processing method of Lombardini and Addison, it is within the capabilities of one of ordinary skill in the art to use encoding parameters and encoding of Ishii with the predicted result minimizing parasitic spatial decorrelation as needed in Lombardini.

In regards of claim 2 Lombardini, Addison and Ishii teach the claimed invention as shown above for the claim 1. 
Neither Lombardini nor Addison teach after encoding each of the to-be-compressed radar data in each group according to the encoding parameters of each group to obtain the encoded radar data, the method further includes:
storing, in a memory, the encoded radar data.
Ishii teaches after encoding each of the to-be-compressed radar data in each group according to the encoding parameters of each group to obtain the encoded radar data (Ishii paragraph [0016]: “The coding is preferably performed after replacing data, whose original signal strength is lower than a first threshold value and whose difference value is lower than a second threshold value, with a specific value such as zero”; paragraph [0068]: “If the scanning of the beam is completed for one frame, peaks originating from the same target, appearing at respective beam bearing angles, are grouped together, and representative signal strength for each group is determined”), the method further includes:
Storing, in a memory, the encoded radar data (Ishii paragraph [0065]: “The resultant data is then compressed via one of the compression schemes described above or a combination of various compression schemes, and the compressed data is temporarily stored”; paragraph [0099]: “The data processor 10 stores the information on these peak frequencies in a memory”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method taught by the 

In regards of claim 3 Lombardini, Addison and Ishii teach the claimed invention as shown above for the claim 1. 
Lombardini further teaches pre-processing the original radar data to obtain the pre-processed radar data includes performing, through the processor, a decorrelation transform on the original radar data measured by the radar device to obtain decorrelation-transformed radar data; and
the method further includes determining, through the processors, the to-be-compressed radar data according to the decorrelation-transformed radar data (Lombardini page 20 lines 27-36: “Advantageously, said step of extracting temporal coherence measurements of the various scatterer components is obtained by extraction of a displacement velocity band and/or a band of temporal frequencies and/or so-called correlation time and/or coherence measurements and/or by extraction of the course of a temporal decorrelation through a Fourier reverse transform from said differential tomographic reconstructed image in the height/displacement velocity joint domain restricted to each of the various actual heights, and/or to said multiple height parameters, or to the heights comprised in their neighborhoods with following average operations for each neighborhood”).

In regards of claim 4 Lombardini and Ishii teach the claimed invention as shown above for the claim 3. 
Lombardini further teaches determining, through the processor, the  decorrelation-transformed radar data (Lombardini page 20 lines 31-32: “extraction of the course of a temporal decorrelation through a Fourier reverse transform”) 
Lombardini does not teach determining the decorrelation-transformed radar data as the pre-processed radar data.
Ishii teaches determining the decorrelation-transformed radar data as the pre-processed radar data (Ishii paragraph [0045]: “A DSP (Digital Signal Processor) 24 determines a power spectrum of the beat signal by performing an FFT (Fast Fourier Transform) on a sequence of data received from the analog-to-digital converter 23”; paragraph [0051]: “In general, each target has a particular size which is struck by the beam in an interval in which the bearing of the beam is scanned by an amount corresponding to the size of the target, and thus the spectra become similar for beam bearings in that interval. In other words, the spectra of adjacent beam bearings have a high correlation, and thus the difference between the spectra of adjacent beam bearings becomes equal to or nearly equal to zero. The data indicating these differences is compressed via entropy coding such as Huffman coding, for example”). 


In regards of claim 5 Lombardini, Addison and Ishii teach the claimed invention as shown above for the claim 3. 
Lombardini further teaches ranking the pre-processed radar data includes:
ranking, through the processor, the decorrelation-transformed radar data to obtain ranked radar data (Lombardini page 16 lines 17-20: “extracting the number of multiple scatterers, for example in case of two-dimensional or multidimensional separation of multiple scatterers with a class method based on subspace decomposition, or more in general calculating a so-called data model order”); and
determining, through the processor, the ranked radar data as the to-be-compressed radar data (Lombardini page 32 lines 36-38 page 33 lines 1-6: “The preprocessing step 22 or 22b can finally comprise a step of extraction of the number of multiple scatterers, or more in general a step of calculation of a so-called model order of the multi-pass multibaseline data, possibly after calibration, and/or after other preprocessing steps. This phase of computation of the model order can be made by known methods, for example based on the eigenvalues of the calculated correlation matrix, preferably stabilized with diagonal loading, and has the object of determining the data necessary to the successive two-dimensional or multidimensional separation, when this is carried out with method based on models”).
Lombardini does not teach ranking the pre-processed radar data according to the frequency associated with the pre-processed radar data.
Addison teach ranking the pre-processed radar data according to the frequency associated with the pre-processed radar data (Addison paragraph [0023]: “The returned signal may then be converted into the frequency domain by conducting a Fast Fourier Transform (FFT), which may result in a signal spectrum (the pre-processed radar data), i.e. a signal distributed across the frequency”; paragraph [0036]: “each FFT stage may produce several bins that may be subject for further processing”; paragraph [0040]: “For example, a radar device may determine 1024 samples (bins) for a frequency ramp (i.e. a frequency range from a first to a second value)” (ranking according to the frequency)).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method taught in combination by Lombardini, Addison and Ishii to further include ranking the pre-processed radar data according to the frequency associated with the pre-processed radar data of 

In regards of claim 6 Lombardini, Addison and Ishii teach the claimed invention as shown above for the claim 5. 
Lombardini further teaches ranking the decorrelation-transformed radar data to obtain the ranked radar data further includes:
Ranking, through the processor, the decorrelation-transformed radar data according to a frequency of the decorrelation-transformed radar data to obtain the ranked radar data (Lombardini page 4 lines 8-16: “a Fourier transform relationship, i.e. a harmonic or spectral decomposition, exists between the radio reflectivity profile in height, so-called tomographical reflectivity profile in IO height, and the complex data in amplitude and phase, measured by the composed interferometer.
The tomographical reflectivity profile in height then consists of a spatial spectral analysis, which allows to separate the radio echo components at the various spatial frequencies or heights. Actually, this is like applying to the data a resonating filter on a spatial frequency that can be varied as desired”).

In regards of claim 7 Lombardini, Addison and Ishii teach the claimed invention as shown above for the claim 6. 
Lombardini does not teach ranking the decorrelation-transformed radar data to obtain the ranked radar data further includes:
ranking, through the processor, the decorrelation-transformed radar data in an order of low-to-high frequency to obtain the ranked radar data.
Ishii teaches ranking the decorrelation-transformed radar data to obtain the ranked radar data further includes:
ranking, through the processor, the decorrelation-transformed radar data in an order of low-to-high frequency to obtain the ranked radar data (Ishii paragraph [0014]: “The data compression unit may also determine the difference in signal strength between spectral components at adjacent locations on the frequency axis”; paragraph [0019]: “the difference in spectrum of the beat signal between adjacent bearing angles is preferably determined, or the difference in spectrum of the beat signal between adjacent locations on the frequency axis is preferably determined. In the above-described process of determining the difference, it is necessary to temporarily store only spectrum data at one beam bearing angle at a time”; paragraph [0045]: “A peak, arising from reflection from a target, in the power spectrum is then detected, for both the up-modulating interval (low-to-high) and the down-modulating interval”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method taught by the combination of Lombardini, Addison and Ishii to further include ranking the decorrelation-transformed radar data in an order of low-to-high frequency of Ishii in order to facilitate “two-dimensional spacial-temporal spectral analysis of the data”. As in data processing 

In regards of claim 9 Lombardini, Addison and Ishii teach the claimed invention as shown above for the claim 3. 
Lombardini further teaches performing a decorrelation transform on the original radar data measured by the radar device to obtain the decorrelation-transformed radar data further includes:
performing, through the processor, a two-dimensional Fast Fourier Transform on the original radar data measured by the radar device to obtain frequency point coefficients of the original radar
data (Lombardini page 4 lines 8-12: “ a Fourier transform relationship, i.e. a harmonic or spectral decomposition, exists between the radio reflectivity profile in height, so-called tomographical reflectivity profile in height, and the complex data in amplitude and phase, measured by the composed interferometer”; 14 lines 10-19: “said technique chosen for the two-dimensional separation step is obtained by a method for two-dimensional analysis with high resolution and/or ambiguity suppression, selected from the group comprised of, or obtained from a combination of:
- adaptive methods;
- apodization methods;
- model-based methods or parametric methods;
- Fourier or beamforming methods followed by two-dimensional
- deconvolution methods for reducing ambiguities;
- maximum entropy methods”; lines 37-38: “In a possible embodiment, for said two-dimensional separation step of a two-dimensional analysis based on Fourier transform is used”);
Lombardini does not teach determining the to-be-compressed radar data according to the decorrelation-transformed radar data further includes:
determining, through the processor,  to-be-compressed frequency point coefficients according to the frequency point coefficients of the original radar data.
Ishii teaches determining the to-be-compressed radar data according to the decorrelation-transformed radar data further includes:
determining to-be-compressed frequency point coefficients according to the frequency point coefficients of the original radar data (Ishii paragraph [0045]: “A DSP (Digital Signal Processor) 24 determines a power spectrum of the beat signal by performing an FFT (Fast Fourier Transform) on a sequence of data received from the analog-to-digital converter 23”; paragraph [0066]: “Thereafter, peaks in the power spectrum determined via the FFT process are detected, and the power at each detected peak frequency is determined”; paragraph [0049]: “Although the signal strength (power in the present example and also in the following examples) at each frequency has a value represented by a predetermined number of bits, only spectral components with large magnitudes are represented”; paragraph [0055]: “Using the difference between data which are adjacent to each other in the frequency domain allows a reduction in the maximum value. Thus, if the resultant difference data is compressed via entropy coding such as Huffman coding, a high compression ratio is achieved”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the radar data processing method taught by the combination of Lombardini, Addison and Ishii to include determining to-be-compressed frequency point coefficients as the to-be-compressed radar data as taught by Ishii in order to extract “multiple parameters of height and/or displacement velocity and/or other kinematic parameters and/or parameters defining temporal evolution” (Lombardini page 22 lines 2-4). As in the radar data processing method taught by the combination of Lombardini, Addison and Ishii, it is within the capabilities of one of ordinary skill in the art to include determining to-be-compressed frequency point coefficients as the to-be-compressed with the predicted result of extracting multiple kinematic parameters and/or parameters defining temporal evolution as needed in Lombardini.

In regards of claim 10 Lombardini, Addison and Ishii teach the claimed invention as shown above for the claim 9. 
Lombardini does not teach determining the to-be-compressed frequency point coefficients according to the frequency point coefficients of the original radar data further includes:
ranking, through the processor,  the frequency point coefficients of the original radar data to obtain ranked frequency point coefficients; and

Ishii teaches determining the to-be-compressed frequency point coefficients according to the frequency point coefficients of the original radar data (Ishii paragraph [0014]: “The data compression unit may also determine the difference in signal strength between spectral components at adjacent locations on the frequency axis”) further includes:
ranking, through the processor, the frequency point coefficients of the original radar data to obtain ranked frequency point coefficients (Ishii paragraph [0019]: “the difference in spectrum of the beat signal between adjacent bearing angles is preferably determined, or the difference in spectrum of the beat signal between adjacent locations on the frequency axis is preferably determined”); and
determining, through the processor, the ranked frequency point coefficients as the to-be-compressed frequency point coefficients (Ishii paragraph [0045]: “A DSP (Digital Signal Processor) 24 determines a power spectrum of the beat signal by performing an FFT (Fast Fourier Transform) on a sequence of data received from the analog-to-digital converter 23. A peak, arising from reflection from a target, in the power spectrum is then detected, for both the up-modulating interval and the down-modulating interval”; Paragraph [0051]: “In general, each target has a particular size which is struck by the beam in an interval in which the bearing of the beam is scanned by an amount corresponding to the size of the target, and thus the spectra become similar for beam bearings in that interval. In other words, the spectra of adjacent beam bearings have a high correlation, and thus the difference between the spectra of adjacent beam bearings becomes equal to or nearly equal to zero. The data indicating these differences is compressed”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the radar data processing method taught by the combination of Lombardini, Addison and Ishii to include determining to-be-compressed frequency point coefficients as the to-be-compressed radar data as taught by Ishii in order to extract “multiple parameters of height and/or displacement velocity and/or other kinematic parameters and/or parameters defining temporal evolution” (Lombardini page 22 lines 2-4). As in the radar data processing method taught by the combination of Lombardini, Addison and Ishii, it is within the capabilities of one of ordinary skill in the art to include determining to-be-compressed frequency point coefficients as the to-be-compressed with the predicted result of extracting multiple kinematic parameters and/or parameters defining temporal evolution as needed in Lombardini.

In regards of claim 11 Lombardini, Addison and Ishii teach the claimed invention as shown above for the claim 10. 
Lombardini does not teach ranking the frequency point coefficients of the original radar data to obtain the ranked frequency point coefficients further includes:
Ranking, through the processor, the frequency point coefficients of the original radar data in an order of low-to-high frequency to obtain the ranked frequency point coefficients.
Ishii teaches ranking the frequency point coefficients of the original radar data to obtain the ranked frequency point coefficients further includes:
A peak, arising from reflection from a target, in the power spectrum is then detected, for both the up-modulating interval and the down-modulating interval”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method taught by the combination of Lombardini, Addison and Ishii to further include ranking the frequency point coefficients in an order of low-to-high frequency of Ishii in order to facilitate “two-dimensional spacial-temporal spectral analysis of the data”. As in data processing method taught by the combination of Lombardini, Addison and Ishii, it is within the capabilities of one of ordinary skill in the art to rank the frequency point coefficients in an order of low-to-high frequency with the predicted result of extraction of the multiple parameters of height and/or displacement velocity and/or radio reflectivity of multiple scatterers as needed in Lombardini (Page 49 lines 14-15).

In regards of claim 13 Lombardini, Addison and Ishii teach the claimed invention as shown above for the claim 10. 
Lombardini further teaches dividing the radar data into groups (Lombardini page 10 lines 36-38: “In particular, said height of said hybrid joint domain of parameters, which comprise at least one spatial parameter and a kinematic parameter and/or a parameter defining a temporal evolution, is selected from the group”- dividing into  “spatial”, “kinematic”, “temporal evolution”)
Lombardini does not teach dividing the to-be-compressed radar data into groups based on the order of the frequency value further includes:
dividing, through the processor, the ranked frequency point coefficients into groups, each group including at least one frequency point coefficient.
Ishii teaches dividing radar data into groups based on the order of the frequency value further includes:
dividing, through the processor, the ranked frequency point coefficients into groups, each group including at least one frequency point coefficient (Ishii paragraph [0068]: "peaks originating from the same target, appearing at respective beam bearing angles, are grouped together, and representative signal strength for each group is determined”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method taught by the combination of Lombardini Addison and Ishii to further include dividing the ranked frequency point coefficients into groups of Ishii in order to facilitate “two-dimensional spacial-temporal spectral analysis of the data”. As in data processing method taught by the combination of Lombardini, Addison and Ishii, it is within the capabilities of one of ordinary skill in the art to dividing the ranked frequency point coefficients into groups with the predicted result of extraction of the multiple parameters of height and/or displacement velocity and/or radio reflectivity of multiple scatterers as needed in Lombardini (Page 49 lines 14-15).

In regards of claim 14 Lombardini, Addison and Ishii teach the claimed invention as shown above for the claim 13. 
Lombardini further teaches the number of frequency point coefficients included in each group is the same; or the number of frequency point coefficients included in each group is different (Lombardini page 30 lines 22-27: “In particular, said interpolation can be obtained advantageously by a linear transformation of the data                           
                            
                                
                                    Y
                                
                                
                                    I
                                
                            
                            
                                
                                    
                                        
                                            i
                                        
                                        
                                            L
                                        
                                    
                                
                            
                            =
                            
                                
                                    M
                                
                                
                                    I
                                
                            
                            
                                
                                    Y
                                    (
                                    i
                                
                                
                                    L
                                
                            
                            )
                        
                    , where                         
                            
                                
                                    Y
                                    (
                                    i
                                
                                
                                    L
                                
                            
                            )
                        
                     is a column vector of interpolated data, with structure similar to the data vector, relative to baselines and/or acquisition times and/or number of phases and/or number of channels for each pass, so-called interpolated, even different from those available relative to the data”).

In regards of claim 19, Lombardini teaches a radar data processing device, comprising a processor (Lombardini Fig 4 elements 22-26 anticipate a processor; Abstract: “The invention relates to a method for processing imaging radar data”) that is configured to: 
pre-process original radar data to obtain pre-processed radar data, the original radar data being captured through a radar device; divide the to-be-compressed radar data into groups (Lombardini page 10 lines 36-38: “In particular, said height of said hybrid joint domain of parameters, which comprise at least one spatial parameter and a kinematic parameter and/or a parameter defining a temporal evolution, is selected from the group”- dividing into groups constitutes setting different types of parameters –i.e. “spatial”, “kinematic”, “temporal evolution”);
In particular, said height of said hybrid joint domain of parameters, which comprise at least one spatial parameter and a kinematic parameter and/or a parameter defining a temporal evolution, is selected from the group comprised of: 
- normal height, or height measured in a direction orthogonal to a nominal line-of-sight, or even to an actual line-of-sight;
- vertical height
In particular, said displacement velocity of said hybrid joint domain is selected from the group comprised of:
- line-of-sight displacement velocity, in a direction of a nominal or actual line-of-sight;
- vertical displacement velocity;
- displacement velocity in horizontal range.
In particular, said kinematic parameters of said hybrid joint domain are relative to displacements according to directions selected from the group comprised of:
- line-of-sight;
- vertical;
- horizontal.”).
Lombardini does not teach rank the pre-processed radar data according to a frequency associated with the pre- processed radar data to obtain to-be compressed radar data in an order of a frequency value; 

determine encoding parameters; and 
according to the encoding parameters of each group, encode each of the to-be- compressed radar data in each group to obtain encoded radar data. 
Addison Teaches rank the pre-processed radar data according to a frequency associated with the pre- processed radar data to obtain to-be compressed radar data in an order of a frequency value (Addison paragraph [0040]: “For example, a radar device may determine 1024 samples (bins) for a frequency ramp (i.e. a frequency range from a first to a second value)”; paragraph [0066]: “range gates are linearly distributed along the frequency axis of the spectrum”); 
divide the to-be-compressed radar data into groups based on the order of the frequency value (Addison paragraph [0066]: “after the second stage FFT, velocity gates are linearly distributed along the frequency axis of the spectrum”);
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing device of Lombardini to include pre-processing and dividing radar data into groups based on the order of the frequency value of Addison in order “to carry out a two-dimensional or multidimensional spatial-temporal separation” (Lombardini page 10 lines 23-24). As in the radar data processing device of Lombardini, it is within the capabilities of one of ordinary skill in the art to ranking, through the processor, the pre-processed radar data according to a frequency associated with the pre-processed radar data to obtain to-be compressed radar data in an order of a frequency value and divide (pre-processed data) into groups based 
Neither Lombardini nor Addison teach determine encoding parameters; and 
according to the encoding parameters of each group, encode each of the to-be- compressed radar data in each group to obtain encoded radar data.
Ishii teaches determine encoding parameters; and 
according to the encoding parameters of each group, encode each of the to-be- compressed radar data in each group to obtain encoded radar data (Ishii paragraph [0016]: “The coding is preferably performed after replacing data, whose original signal strength is lower than a first threshold value and whose difference value is lower than a second threshold value, with a specific value such as zero”; paragraph [0068]: “If the scanning of the beam is completed for one frame, peaks originating from the same target, appearing at respective beam bearing angles, are grouped together, and representative signal strength for each group is determined”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify radar data processing device of Lombardini and Addison to include encoding parameters and encoding of Ishii in order to In order to minimize parasitic spatial decorrelation effects (Lombardini page 44 line 35). As in radar data processing device of Lombardini and Addison, it is within the capabilities of one of ordinary skill in the art to use encoding parameters and encoding of Ishii with the predicted result minimizing parasitic spatial decorrelation as needed in Lombardini.

In regards of claim 20, Lombardini teaches a mobile platform (Lombardini page 23 lines 24-27: “said radar imaging system is transported by one or 25 more means selected from the group comprised of:
- an aircraft or other avionic platform;
- a satellite or other spatial platform;”), comprising:
a fuselage (Lombardini page 23 line 26 “- an aircraft or other avionic platform”-anticipates fuselage);
a propulsion system installed on the fuselage for providing propulsion for motion (Lombardini page 23 line 26 “- an aircraft or other avionic platform”-anticipates propulsion system);
a radar device for detecting target objects around the mobile platform (Lombardini page 23 lines 33-34: “multi-pass multibaseline data are acquired by a radar imaging system”); and
a radar data processing device including a processor (Lombardini Fig 4 elements 22-26 anticipate a processor; Abstract: “The invention relates to a method for processing imaging radar data”) configured to:
pre-process original radar data to obtain pre-processed radar data, the original radar data being captured through the radar device; divide the to-be-compressed radar data into groups (Lombardini page 10 lines 36-38: “In particular, said height of said hybrid joint domain of parameters, which comprise at least one spatial parameter and a kinematic parameter and/or a parameter defining a temporal evolution, is selected from the group”- dividing into groups constitutes setting different types of parameters –i.e. “spatial”, “kinematic”, “temporal evolution”) determine parameters In particular, said height of said hybrid joint domain of parameters, which comprise at least one spatial parameter and a kinematic parameter and/or a parameter defining a temporal evolution, is selected from the group comprised of: 
- normal height, or height measured in a direction orthogonal to a nominal line-of-sight, or even to an actual line-of-sight;
- vertical height
In particular, said displacement velocity of said hybrid joint domain is selected from the group comprised of:
- line-of-sight displacement velocity, in a direction of a nominal or actual line-of-sight;
- vertical displacement velocity;
- displacement velocity in horizontal range.
In particular, said kinematic parameters of said hybrid joint domain are relative to displacements according to directions selected from the group comprised of:
- line-of-sight;
- vertical;
- horizontal.”) 
Lombardini does not teach rank the pre-processed radar data according to a frequency associated with the pre-processed radar data to obtain to-be compressed radar data in an order of a frequency value; 

determine encoding parameters of each group, and according to the encoding parameters of each group, encode each of the to-be- compressed radar data in each group to obtain encoded radar data. 
Addison Teaches rank the pre-processed radar data according to a frequency associated with the pre-processed radar data to obtain to-be compressed radar data in an order of a frequency value (Addison paragraph [0040]: “For example, a radar device may determine 1024 samples (bins) for a frequency ramp (i.e. a frequency range from a first to a second value)”; paragraph [0066]: “range gates are linearly distributed along the frequency axis of the spectrum”);
divide the to-be-compressed radar data into groups based on the order of the frequency value (Addison paragraph [0066]: “after the second stage FFT, velocity gates are linearly distributed along the frequency axis of the spectrum”); 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the mobile platform of Lombardini to include pre-processing and dividing radar data into groups based on the order of the frequency value of Addison in order “to carry out a two-dimensional or multidimensional spatial-temporal separation” (Lombardini page 10 lines 23-24). As in the mobile platform of Lombardini, it is within the capabilities of one of ordinary skill in the art to ranking, through the processor, the pre-processed radar data according to a frequency associated with the pre-processed radar data to obtain to-be compressed radar data in an order of a frequency value and divide (pre-processed data) into groups based on the order of the 
Neither Lombardini nor Addison teach determine encoding parameters of each group, and according to the encoding parameters of each group, encode each of the to-be- compressed radar data in each group to obtain encoded radar data.
Ishii teaches determine encoding parameters of each group, and according to the encoding parameters of each group, encode each of the to-be- compressed radar data in each group to obtain encoded radar data (Ishii paragraph [0016]: “The coding is preferably performed after replacing data, whose original signal strength is lower than a first threshold value and whose difference value is lower than a second threshold value, with a specific value such as zero”; paragraph [0068]: “If the scanning of the beam is completed for one frame, peaks originating from the same target, appearing at respective beam bearing angles, are grouped together, and representative signal strength for each group is determined”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify a mobile platform using radar data processing method of Lombardini and Addison to include encoding parameters and encoding of Ishii in order to In order to minimize parasitic spatial decorrelation effects (Lombardini page 44 line 35). As in mobile platform using radar data processing method of Lombardini and Addison, it is within the capabilities of one of ordinary skill in the art to use encoding parameters and encoding of Ishii with the predicted result minimizing parasitic spatial decorrelation as needed in Lombardini.

Claim 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardini in view of Addison further in view of Ishii and further in view of Sakamoto.
In regards of claim 8 Lombardini, Addison and Ishii teach the claimed invention as shown above for the claim 7. 
Lombardini further teaches ranking the decorrelation-transformed radar data (Lombardini page 4 lines 8-16: “a Fourier transform relationship, i.e. a harmonic or spectral decomposition, exists between the radio reflectivity profile in height, so-called tomographical reflectivity profile in IO height, and the complex data in amplitude and phase, measured by the composed interferometer.
The tomographical reflectivity profile in height then consists of a spatial spectral analysis, which allows to separate the radio echo components at the various spatial frequencies or heights. Actually, this is like applying to the data a resonating filter on a spatial frequency that can be varied as desired”)
Neither Lombardini nor Addison and nor Ishii teach ranking the decorrelation-transformed radar data in an order of low-to-high frequency further includes:
performing, through the processor, a ZigZag scan on the decorrelation-transformed radar data in an order of low-to-high frequency.
Sakamoto teaches ranking the decorrelation-transformed radar data in an order of low-to-high frequency further includes:
performing, through the processor, a ZigZag scan on the decorrelation-transformed radar data in an order of low-to-high frequency (Sakamoto column 1 lines 31-35: “In the entropy coding, coding based on zero run length has been well known. Thus, in order to have a longer sequence of zeroes in data to be coded (quantized data), the quantized data is zigzag scanned in order of its frequency in the DCT operations from low to high”).
Since the quantized data zigzag scanned in order of its frequency in the DCT operations from low to high is a key factor in the success of the method of data processing to have a longer sequence of zeroes in data to be coded (quantized data) of Sakamoto. As discussed by Ishii, “if the resultant difference data is compressed via entropy coding, a high compression ratio is achieved.” This practice is well known in the radar art and would follow in “a data compression via entropy coding” of Ishii.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to perform a ZigZag scan on the decorrelation-transformed radar data in an order of low-to-high frequency and to incorporate it into the radar data processing of Lombardini, Addison and Ishii since there are a finite number of identified, predictable potential solutions (i.e., “discrete cosine transform- zigzag scanning”; “inverse discrete cosine transform -inverse zigzag scanning”) to the recognized need of data compression and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success to increase compression ratio.

In regards of claim 12 Lombardini, Addison and Ishii teach the claimed invention as shown above for the claim 11. 
Neither Lombardini, nor Addison teach ranking the frequency point coefficients of the original radar data in an order of low-to-high frequency further includes:

Ishii teaches ranking the frequency point coefficients of the original radar data in an order of low-to-high frequency (Ishii paragraph [0019]: “the difference in spectrum of the beat signal between adjacent bearing angles is preferably determined, or the difference in spectrum of the beat signal between adjacent locations on the frequency axis is preferably determined”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method taught by the combination of Lombardini, Addison and Ishii to further include ranking the frequency point coefficients in an order of low-to-high frequency of Ishii in order to facilitate “two-dimensional spacial-temporal spectral analysis of the data”. As in data processing method taught by the combination of Lombardini, Addison and Ishii, it is within the capabilities of one of ordinary skill in the art to rank the frequency point coefficients in an order of low-to-high frequency with the predicted result of extraction of the multiple parameters of height and/or displacement velocity and/or radio reflectivity of multiple scatterers as needed in Lombardini (Page 49 lines 14-15).
Neither Lombardini nor Addison and nor Ishii teach performing, through the processor, a ZigZag scan on the frequency point coefficients of the original radar data in an order of low-to-high frequency.
Sakamoto teaches performing, through the processor, a ZigZag scan on the frequency point coefficients of the original radar data in an order of low-to-high frequency (Sakamoto column 1 lines 31-35: “In the entropy coding, coding based on zero run length has been well known. Thus, in order to have a longer sequence of zeroes in data to be coded (quantized data), the quantized data is zigzag scanned in order of its frequency in the DCT operations from low to high”). 
Since the quantized data zigzag scanned in order of its frequency in the DCT operations from low to high is a key factor in the success of the method of data processing to have a longer sequence of zeroes in data to be coded (quantized data) of Sakamoto. As discussed by Ishii, “if the resultant difference data is compressed via entropy coding, a high compression ratio is achieved.” This practice is well known in the radar art and would follow in “a data compression via entropy coding” of Ishii.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to perform a ZigZag scan on the decorrelation-transformed radar data in an order of low-to-high frequency and to incorporate it into the radar data processing of Lombardini and Ishii since there are a finite number of identified, predictable potential solutions (i.e., “discrete cosine transform- zigzag scanning”; “inverse discrete cosine transform -inverse zigzag scanning”) to the recognized need of data compression and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success to increase compression ratio.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardini in view of Addison, further in view of Ishii and further in view of Manabu.
In regards of claim 15, Lombardini, Addison and Ishii teach claimed invention as shown above for the claim 1.
Neither Lombardini nor Addison teach determining the encoding parameters of each group according to at least one radar data in each group further includes:
according to each frequency point coefficient in each group, determining parameter K corresponding to each group when performing a K-th Exp-Golomb encoding on each group.
Ishii teaches determining the encoding parameters of each group according to at least one radar data in each group further includes: 
according to each frequency point coefficient in each group, performing encoding on each group (Ishii paragraph[0019]: “the difference in spectrum of the beat signal between adjacent bearing angles is preferably determined, or the difference in spectrum of the beat signal between adjacent locations on the frequency axis is preferably determined”; [0068]: "peaks originating from the same target, appearing at respective beam bearing angles, are grouped together, and representative signal strength for each group is determined”; paragraph [0051]: “the difference between the spectra of adjacent beam bearings becomes equal to or nearly equal to zero. The data indicating these differences is compressed via entropy coding”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method taught in combination by Lombardini, Addison and Ishii to further include according to each frequency point coefficient in each group, performing encoding on each group of Ishii in order to facilitate “exploiting more extensively and completely the SAR data archives”. As in data processing method taught in combination by Lombardini, Addison and Ishii, it is within the capabilities of one of ordinary skill in the art to include according to each 
Neither Lombardini nor Addison and nor Ishii teaches determining, through the processor, parameter K corresponding to each group when performing a K-th Exp-Golomb encoding on each group.
Manabu teaches determining, through the processor, parameter K corresponding to each group when performing a K-th Exp-Golomb encoding on each group (Manabu claim 1: “The coding unit that encodes the original data, the data length determination unit that determines the data length of the data encoded by the encoding unit, and the encoding based on the determination result of the data length determination unit. A data encoding device having a dividing unit that divides data into predetermined bit lengths and an output unit that outputs the divided data to a bus”; Claim 3: “When the data length of the coded data does not exceed the predetermined bit length, all of the coded data is output to the bus at one time, and when K is a natural number, the code is used”; Claim 4: “The coding is exponential Golomb coding, the first sub-data is the leading zero part, the third sub-data is the INFO part, and the second sub-data is the leading zero part and the INFO”)
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method taught in combination by Lombardini, Addison and Ishii to further include determining parameter K corresponding to each group when performing a K-th Exp-Golomb encoding on each 

In regards of claim 16, Lombardini, Addison, Ishii and Manabu teach claimed invention as shown above for the claim 15.
Neither Lombardini nor Addison and nor Ishii teach determining, through the processor, the parameter K corresponding to each group when performing the K-th Exp-Golomb encoding on each group according to each frequency point coefficient in each group further includes:
determining, through the processor, according to each frequency point coefficient in the group, an estimated value of the parameter K corresponding to each frequency point coefficient; and determining the parameter K corresponding to the group according to the estimated values of parameters K corresponding to the respective frequency point coefficients in the group.
Manabu teaches determining, through the processor, according to each frequency point coefficient in the group, an estimated value of the parameter K corresponding to each frequency point coefficient; and determining, through the processor, the parameter K corresponding to the group according to the estimated values of parameters K corresponding to the respective frequency point coefficients in the group The division determination unit 141 of the output control unit 104 determines the division method of the Exp-Golomb-encoded data (frequency point coefficients) while observing the data length (estimated value of the parameter K corresponding to each frequency point coefficients) of the Exp-Golomb encoded data, and determines the division method of the Exp-Group-encoded data with the intermediate buffer 131 of the memory unit 103. The output signal generation unit 132 is controlled to output Exp-Golomb-encoded data to the 32-bit length data bus 301.
 The division size at this time can be, for example, 32 bits, which is the bit length of the data bus 301.
This makes it possible to divide the Exp-Golomb-encoded data according to the bus width of the data bus and output the bus more efficiently and at high speed.
However, matching this division size to the bit length of the data bus 301 is an example, and the present invention is not limited to this example.
At this time, the division size can be stored, for example, in a register held by the division determination unit 141.
As a result, the stored and stored bit lengths can be read out (determining the parameter K), the encoded data can be divided efficiently and at high speed, and the bus can be output more efficiently and at high speed. At the same time, the contents of the register can be changed. It is also possible to flexibly change the bit length to be divided as needed”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method taught in 

In regards of claim 17, Lombardini, Addison, Ishii and Manabu teach claimed invention as shown above for the claim 16.
Neither Lombardini nor Ishii teach determining the parameter K corresponding to the group according to the estimated values of the parameters K corresponding to the respective frequency point coefficients in the group further includes:
averaging, through the processor, the estimated values of the parameters K corresponding to the respective frequency point coefficients in the group to obtain the parameter K corresponding to the group.
Manabu teaches averaging, through the processor, the estimated values of the parameters K corresponding to the respective frequency point coefficients in the group to obtain the parameter K corresponding to the group (Manabu paragraph [0034]: “In the data encoding device according to claim 3, when the data length of the encoded data does not exceed a predetermined bit length, all the encoded data is output to the bus at one time, and K is 1 When the data length of the encoded data exceeds "2 x K-1" times and does not exceed "2 x K" times the predetermined bit length, the first sub data is set to 1. After dividing the data into one or more times and outputting to the bus, the second sub data and the third sub data are divided into one or more times and output to the bus, and the data length of the encoded data is When the predetermined bit length exceeds "2 x K" times and does not exceed "2 x K + 1" times, the first sub data is divided into one or more times and output to the bus, and the first sub data is output. After outputting the part less than the predetermined bit length of the above and the part exceeding the integral multiple of the predetermined bit length of the second subdata and the third subdata to the bus, the third subdata is output once or more than once. Divide into times and output to the bus”; paragraph [0040]: “The data encoding device according to claim 6 includes a register that stores a predetermined bit length”; paragraph [0041]: “With such a configuration, the bit length to be divided can be stored, the coded data can be divided efficiently and at high speed by using the stored bit length, and the bus can be output more efficiently and at high speed. At the same time, the bit length to be divided can be flexibly changed as needed”; paragraph [0042]: “In the data coding method according to claim 7, the coding procedure for encoding the original data, the data length determination procedure for determining the data length of the data encoded by the coding procedure, and the data length determination procedure. It has a division procedure (averaging the estimated values of the parameters K) for dividing data encoded based on a determination result into a predetermined bit length, and an output procedure for outputting the divided data to a bus”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method taught in combination by Lombardini, Addison, Ishii and Manabu to further include averaging the estimated values of the parameters K taught by Manabu in order to “reduce the data size transmitted via the bus” (Ishii paragraph [0005]). As in the radar data processing method taught in combination by Lombardini, Addison and Ishii, it is within the capabilities of one of ordinary skill in the art to average the estimated values of the parameters K with the predicted result of reducing the data size transmitted via the bus as needed in Ishii.

In regards of claim 18, Lombardini, Ishii and Manabu teach claimed invention as shown above for the claim 15.
Neither Lombardini nor Addison and nor Ishii teach encoding each radar data in each group according to the encoding parameters of each group further includes:
performing, through the processor, the K-th Exp-Golomb encoding on each frequency point coefficient in each group according to the parameter K corresponding to each group.
Manabu teaches encoding each radar data in each group according to the encoding parameters of each group further includes:
performing, through the processor, the K-th Exp-Golomb encoding on each frequency point coefficient in each group according to the parameter K corresponding to each group (Manabu paragraph [0001]: “a data encoding device that encodes input data according to a predetermined method and outputs the encoded data to a bus having a predetermined bit length”; Paragraph [0011]: “When the codeNum is generated by the codeNum generation unit 802, the codeNum is sent to the code generation unit 803.  This code generation unit 803 is the center for executing Exp-Golomb coding”; paragraph [0030]: “the coding unit that encodes the original data, the data length determination unit that determines the data length of the data encoded by the coding unit, and the data length determination unit. It has a dividing unit that divides the data encoded based on the determination result into a predetermined bit length, and an output unit that outputs the divided data to the bus”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method taught in combination by Lombardini, Addison, Ishii and Manabu to further include performing the K-th Exp-Golomb encoding on each frequency point coefficient in each group according to the parameter K corresponding to each group taught by Manabu in order to “reduce the data size transmitted via the bus” (Ishii paragraph [0005]). As in the radar data processing method taught in combination by Lombardini, Addison and Ishii, it is within the capabilities of one of ordinary skill in the art to perform the K-th Exp-Golomb encoding on each frequency point coefficient in each group according to the parameter K corresponding to each group with the predicted result of reducing the data size transmitted via the bus as needed in Ishii.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
W. D. Wu Di, G. W. Gao Wen, H. M. Hu Mingzeng and J. Z. Ji Zhenzhou, "An Exp-Golomb encoder and decoder architecture for JVT/AVS," ASIC, 2003. Proceedings. 5th International Conference on, Beijing, China, 2003, pp. 910-913 Vol.2, doi: 10.1109/ICASIC.2003.1277358.
G. Gong, T. Helleseth and P. V. Kumar, "Solomon W. Golomb—Mathematician, Engineer, and Pioneer," in IEEE Transactions on Information Theory, vol. 64, no. 4, pp. 2844-2857, April 2018, doi: 10.1109/TIT.2018.2809497.
C. Tian, Y. Tian, H. Ma, C. Wang and J. Wang, "Small target detection for solid-state marine radar," 2016 CIE International Conference on Radar (RADAR), Guangzhou, 2016, pp. 1-4, doi: 10.1109/RADAR.2016.8059302.
Yang (Chinese Patent Publication CN104931977B) teaches an obstacle recognition method for intelligent vehicles;
Ishii et al. (U.S. Patent Application Publication 2008/0088500A1) teaches a radar apparatus;
Sakamoto (U.S. Patent 6092920A) teaches a method for arranging pixels to facilitate compression/extension of image data;
Tamatsu et al. (U.S. Patent 6317073B1) teaches an FM-CW radar system for measuring distance to and relative speed of a target;
Cirillo et al. (U.S. Patent 6714154B2) teaches a measurement and signature intelligence analysis and reduction technique.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648